DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In the Applicant’s reply of 10 August 2022, the specification and claims were amended. Based on these amendments, the objections to the specification and claims and the rejections under 35 U.S.C. 112 set forth in the previous office action have been withdrawn. In addition, a terminal disclaimer was filed on 10 August 2022. Based on the terminal disclaimer, the double patenting rejections have been withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-11 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent Application Publication No. JP 2014-136317 (“Sakano”) in view of U.S. Patent Application Publication No. 2012/0111473 (“Hasegawa”).
Regarding claim 8, Sakano discloses a manufacturing device for an unvulcanized band-shaped rubber member (the strip-like member sticking apparatus 10; see Figures 1A-B and paragraphs 1, 4-5, and 12 of the provided translation) configured to elongate the band-shaped rubber member to a target length (see paragraph 18), comprising:
a placement portion (the sticking conveyor 12; see Figures 1A-B and paragraph 12) onto which the band-shaped rubber member cut at a predetermined length is placed in a flat state (the side tread 20; see Id.);
a position sensor that detects, across a width direction of the band-shaped rubber member, a leading end and a trailing end of the band-shaped rubber member placed in the flat state (the first and second two-dimensional displacement sensors 13A, 13B; see Figure 1A and paragraphs 12 and 15-16);
a trailing end holding mechanism that holds the trailing end (the rear end holding hand 15; see Figures 1A and 2 and paragraph 13),
the trailing end holding mechanism comprising a plurality of holding portions (the movable units 151-155; see paragraphs 13 and 18 and Figures 2 and 3A-B) arranged side by side in the width direction of the band-shaped rubber member (see Figure 2 and paragraph 13), and movement portions (the moving units 181-185; see paragraphs 13 and 18 and Figures 2 and 3A-B) that each move one of the plurality of holding portions individually in a front-rear direction of the band-shaped rubber member (see Figure 2 and paragraph 13), a displacement of each of the movement portions in the front-rear direction being controlled based on the detection data and the target length to adjust a degree of elongation in the front-rear direction at or near a held portion of the band-shaped rubber member held by each of the plurality of holding portions (see Figures 6-8 and paragraphs 16-19).
Sakano does not disclose a leading end holding mechanism that holds the leading end (at least not one that is distinct from the rear end holding hand 15, which was relied upon for the claimed trailing end holding mechanism). As shown in Figures 5A-B of Sakano, the side tread 20 is attached to the forming drum 11 by raising the sticking conveyor 12. See paragraph 16. However, the use of separate mechanisms for attaching the leading and trailing edges of a strip to a forming drum is well known in the art. For example, see Figures 3A-D and 5A-C of Hasegawa, particularly the front end holding attaching means 40 and the rear end holding attaching means 50. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized separate mechanisms for attaching the leading and trailing edges of the side tread 20 to the forming drum 11 in Sakano if desired. This would represent a simple substitution of one known element for another to obtain predictable results. See MPEP 2143(I)(B).
Sakano does not explicitly disclose a control unit into which detection data from the position sensor is input or that the displacement of each of the movement portions in the front-rear direction is controlled by the control unit. However, paragraph 20 of Sakano states that measurements from the two-dimensional displacement sensor 13B are fed back as “control data” of the movement amount of the movable units 151-155, which suggests the presence of a control unit that receives data from the two-dimensional displacement sensors 13A, 13B and controls movement of the movable units 151-155. Also, the use of a control unit for controlling a device like that of Sakano is well known in the art. See paragraph 42 of Hasegawa, for example. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Sakano to include a control unit for controlling operation of the device. This would represent a combination of prior art elements according to known methods to yield predictable results. See MPEP 2143(I)(A).

Regarding claim 9, modified Sakano does not explicitly disclose wherein the position sensor is individually installed for each of the plurality of holding portions. However, paragraph 16 of Sakano discloses that the data on the cross-sectional shape of the side tread 20 generated by the two-dimensional displacement sensors 13A, 13B is used to calculate the length of the side tread 20 for a plurality of locations in the width direction of the side tread 20 and that these positions correspond to the positions of the movable units 151-155. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized a sensor at each desired measurement position in Sakano instead of using one sensor for all the positions. Mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). See MPEP 2144.04(VI)(B).

Regarding claim 10, modified Sakano discloses wherein each of the plurality of holding portions is a suction pad that suctions a surface of the band-shaped rubber member (see paragraphs 13 and 18 and Figures 2-3 of Sakano). Modified Sakano does not disclose that it is the top surface being suctioned. However, it is well known in the art that a strip can be applied to a drum located above a conveyor belt (as in Sakano) or that a strip can be applied to a drum located below a conveyor belt, with the aid of gripping mechanisms positioned above the belt (as in Hasegawa). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the length adjustment technique of Sakano to other known prior art arrangements, such as one like that of Hasegawa.

Regarding claim 11, modified Sakano discloses wherein a placement surface of the placement portion is a placement surface onto which the band-shaped rubber member placed in the flat state is attached without being shifted in the front-rear direction and the band-shaped rubber member being in a state with no expansion or contraction in the front-rear direction (in Sakano, the front and rear ends of the side tread 20 are measured at different times in determining the length of the side tread 20, which indicates that the length of the side tread 20 is not changing over time; see paragraph 16). In addition, claim 11 is an apparatus claim, and the limitations relating to the shifting, expansion, and contraction of the rubber member do not limit the structure of the apparatus. “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP 2114(II).

Regarding claim 13, modified Sakano discloses wherein the placement portion is a conveyance conveyor that conveys the band-shaped rubber member (see Figures 1A-B and paragraph 12 of Sakano).

Regarding claim 14, please see the rejection of claim 8.

Regarding claim 15, please see the rejection of claim 10.

Regarding claim 16, please see the rejection of claim 11.

Claims 12 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Sakano in view of Hasegawa, as applied to claim 11 or 16 above, and further in view of U.S. Patent Application Publication No. 2010/0181000 (“Takahashi”).
Regarding claims 12 and 17, modified Sakano does not disclose a pressing roller that rolls on a top surface of the band-shaped rubber member placed in the flat state before the position sensor detects, across the width direction of the band-shaped rubber member, the leading end and the trailing end of the band-shaped rubber member.
Takahashi is directed to a method for manufacturing a pneumatic tire (see paragraph 2) in which a first rubber sheet R1 and a second rubber sheet R2 are bonded to each other by a pressure roller 15 (see paragraph 42 and Figure 5) to form a layered sheet R3 (see paragraph 43 and Figure 5). The layered sheet R3 is later cut with a cutter 22 (see paragraph 44 and Figure 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a pressure roller 15 when forming the side tread 20 of Sakano, as taught by Takahashi, if it was desired to form a multilayered tread. This would represent a combination of prior art elements according to known methods to yield predictable results. See MPEP 2143(I)(A). Since the pressure roller 15 of Takahashi is used prior to the cutting step, the pressure roller 15 would be used before the position sensor detects the leading end and the trailing end of the band-shaped rubber member, as claimed.

Regarding claim 18, please see the rejection of claim 13.

Response to Arguments
The Applicant's arguments filed 10 August 2022 have been fully considered, but they are not persuasive.
Regarding claim 8, the Applicant argues that the sensor 13B of Sakano does not measure the side tread 20 while the side tread 20 is in a flat state. The Examiner respectfully disagrees. See paragraph 16 and Figure 5 (reproduced below), particularly Figure 5b. The side tread 20 is considered to be in a flat state when the leading end is measured by the sensor 13B since substantially the entire side tread 20 is flat at this point.

    PNG
    media_image1.png
    470
    595
    media_image1.png
    Greyscale

Regarding claim 9, the Applicant argues that there are benefits to using multiple individual sensors rather than a single wide-detection sensor as in Sakano and that, as a result, the use of multiple sensors is not simply a duplication of parts. However, the Applicant has not listed any such benefits. The only benefit described is that the use of multiple sensors eliminates the need to move a single sensor back and forth in the width direction, which simplifies the device and ensures detection accuracy. This is not how the sensor of Sakano works (and the Applicant does not argue that it functions in this manner). Furthermore, mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). See MPEP 2144.04(VI)(B). Replacing the single wide-detection sensor of Sakano with multiple sensors would not produce an unexpected result.
Regarding claim 11, the Applicant argues that the cited references do not disclose the attachment of the rubber member to the placement surface in the flat state. The Examiner respectfully disagrees. See the side tread 20 in Figure 1 of Sakano (reproduced below). As discussed in the rejection of claim 8, the claimed placement portion is met by the sticking conveyor 12 of Sakano, which makes the surface of the sticking conveyor 12 the claimed placement surface. Furthermore, as discussed in the rejection of claim 11, claim 11 is an apparatus claim and not a method claim.

    PNG
    media_image2.png
    590
    673
    media_image2.png
    Greyscale


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John DeRusso whose telephone number is (571)270-1287. The examiner can normally be reached Monday-Thursday, 10:00 AM-7:00 PM ET, and Friday mornings.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao, can be reached on (571) 270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/John J DeRusso/Examiner, Art Unit 1744                                                                                                                                                                                                        
/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726